By the Court,
Bennett, J.
With the merits of this ease we have, on this motion, nothing to do. The question as to the legality of the judgment of the superior court can properly be determined only on the hearing of the appeal. We think that the appellants have been guilty of no laches in perfecting their appeal, and that we have power under the 270th section of the Practice Act to relieve them. They will, therefore, have five days to enable them to perfect their bond. The justification of their sureties will take place before the superior court, or one of the justices of this court, upon a notice of one day. In the mean time all proceedings in the superior court will be stayed, and, upon the appellants’ sureties justifying, the proceedings will be stayed until the determination of the appeal in this court. We are authorized by the statute to impose such terms as may be just. The appellants must, therefore, procure the *200return in the appeal, and bring the cause on for argument on the day to which the court will next stand adjourned.
Ordered accordingly.